IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 24, 2009
                                     No. 08-31025
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ARTHUR RAY ROBINSON

                                                   Plaintiff-Appellant

v.

EDGAR TOMMY WHEELER; BURL CAIN, WARDEN, LOUISIANA STATE
PENITENTIARY; Assistant Warden DONALD DAVIS; Colonel JOSEPH
LAMARTINERE; Colonel KEVIN BENJAMIN

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:07-CV-896


Before KING, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
       Arthur Ray Robinson, Louisiana prisoner # 425796, proceeding pro se and
in forma pauperis, filed a complaint under 42 U.S.C. § 1983, claiming prison
officials violated his rights by: requiring him to perform tasks that were
inconsistent with his medical restrictions; and failing to provide adequate


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-31025

medical treatment.    Defendants moved for summary judgment, contending
Robinson had failed to exhaust his administrative remedies. The district court
found: Robinson’s step one grievance had been rejected because it presented
multiple claims; and he had not resubmitted the individual claims in proper
form. (The form rejecting Robinson’s step one grievance specifically advised him
he could resubmit his grievance in the proper form.) Accordingly, the district
court: determined Robinson had not exhausted his administrative remedies for
the individual claims he sought to present in this action; granted summary
judgment; and dismissed the complaint.
       A summary judgment is reviewed de novo. E.g., Hernandez v. Velasquez,
522 F.3d 556, 560 (5th Cir. 2008). Such judgment is proper if “the pleadings, the
discovery and disclosure materials on file, and any affidavits show that there is
no genuine issue as to any material fact and that the movant is entitled to
judgment as a matter of law”. F ED. R. C IV. P. 56(c).
       Under the Prison Litigation Reform Act, exhaustion of available
administrative remedies is a threshold requirement for filing a prisoner § 1983
action. 42 U.S.C. § 1997e(a); Porter v. Nussle, 534 U.S. 516, 523-32 (2002).
Robinson contends the district court erred in granting summary judgment
because there were disputed issues of fact. Although there may be such issues
concerning the merits of his claims, he has shown no such dispute regarding
failure to exhaust his administrative remedies for those claims.
       Robinson also maintains he is not required to exhaust his administrative
remedies because he seeks only monetary damages. Pursuant to 42 U.S.C.
§ 1997e(a), exhaustion is required for actions seeking monetary damages, even
if they are not available in the prison grievance proceeding. Porter, 534 U.S. at
524.
       AFFIRMED.




                                        2